Citation Nr: 0334484	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb





INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO) which granted the veteran's claim 
of entitlement to service connection for PTSD and assigned a 
50 percent disability rating.

The veteran indicated in his November 2002 substantive appeal 
that he wanted to appear at a personal hearing before a 
Veteran's Law Judge.  However, he informed VA in January 2003 
that he no longer wanted personal hearing.

Other issues

The veteran appears to raise the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disability in his November 2002 
substantive appeal.  Since the RO has not adjudicated that 
issue, it is referred to the RO for appropriate action.


FINDING OF FACT

The evidence of record indicates that the veteran's service-
connected PTSD is manifested primarily by difficulty 
sleeping, nightmares, flashbacks, depression and anxiety, 
with deficiencies in most areas including work, judgment and 
mood, resulting in social and occupational impairment. 




CONCLUSION OF LAW

The criteria for a 70 percent rating for the veteran's 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a disability rating in excess of the 
currently assigned 50 percent for his service-connected PTSD.  
In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing a factual background, relevant VA law and 
regulations, an analysis of the claim, and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board concludes that the discussions in the July 2002 
rating decision, the October 2002 Statement of the Case, and 
the December 2002 Supplemental Statement of the Case have 
informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  In particular, the October 2002 
Statement of the Case specifically referenced the VCAA.  The 
RO has thus notified the veteran of the evidence he should 
obtain and which evidence VA would obtain. 

Moreover, in December 2001, the RO sent the veteran a letter, 
with a copy to his representative, in which the provisions of 
the VCAA were specifically reference.  The veteran was 
informed about what VA's responsibilities were and what his 
responsibilities were in adjudicating his claim.  He was 
informed that VA would obtain any VA medical records or other 
medical treatment records that the veteran told VA about if 
sufficient information was provided but that it was 
ultimately the veteran's responsibility to support his claim 
with appropriate evidence.  The veteran was told to submit 
any additional information or evidence within 30 days of the 
date of the letter but was also told that he had one year 
from the date of the letter to submit information or evidence 
in order for VA to pay benefits from the date that the claim 
was received.  The veteran did not submit any additional 
medical evidence.  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA) , 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

However, the factual scenario in the PVA case is inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran had at 
least a year to submit evidence in support of his claim prior 
to the December 2002 Supplemental Statement of the Case and 
did not submit any additional evidence.  

In short, since the veteran has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  

Besides the veteran's service medical records, there are 
multiple VA examination and treatment reports on file, 
including the psychiatric examination in April 2002.  These 
will be described below.   

The Board concludes that all available evidence which is 
pertinent to the issue on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he withdrew his request for a 
personal hearing.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  



Factual background

The veteran complained on VA psychiatric examination in July 
1999 of panic attacks, depression, nightmares about people 
being killed, and insomnia.  The veteran had been married for 
30 years and was living with his wife and daughter.  He was 
taking an antidepressant.  On mental status examination, the 
veteran was oriented and his immediate memory was intact.  
His attention and concentration were good.  He denied 
hallucinations or delusions.  His insight and judgment 
appeared fair.  The diagnoses were PTSD; and alcohol 
dependence, in remission.  Global assessment of functioning 
(GAF) was 55.

VA outpatient records dated from July 1999 to January 2002 
reveal continued treatment for PTSD.  It was noted in 
November 1999 that the veteran appeared to have long-term 
symptoms of PTSD, including depression, anxiety, panic-type 
symptoms, hypervigilance, poor sleep and a tendency to avoid 
being around people.  The assessment was PTSD with features 
of anxiety and depression; GAF was 53.  It was reported in 
June 2000 that the veteran continued to struggle with 
anxiety/panic type symptoms and that he hardly left the house 
due to fear of anxiety attacks.  He had frequent nightmares 
and slept only about three hours a night even with 
medications.  The impression was PTSD/panic symptoms with 
agoraphobia; GAF was 51.  

When seen in October 2000, the veteran had improved.  He said 
he felt better but still felt very isolated and had panic 
symptoms related to going out or being near people.  GAF was 
59.  It was reported in April 2001 that the veteran had had a 
good period but appeared to have relapsed, with PTSD symptoms 
that included severe anxiety, hypervigilance, isolation, and 
disturbed sleep pattern.  The impressions were PTSD, moderate 
to severe, and panic disorder with agoraphobia; GAF was 56-
59.  The veteran indicated in May 2001 that he used to work 
as a laborer in the oil fields but had not worked since 1993 
because of poor health.  His GAF score was 60.  The veteran 
complained in December 2001 of being depressed with no energy 
or interest in anything.  He had insomnia, nightmares, 
flashbacks, panic attacks leading to avoidance of all social 
situations, and PTSD type preoccupations.  He said that Xanax 
was not helping his anxiety.  The impression was PTSD/panic 
disorder, and GAF was 53-54.

On fee basis psychiatric evaluation in April 2002, the 
veteran complained of recurrent thoughts of Vietnam, 
nightmares of Vietnam, problems sleeping, withdrawal from 
people, anger, and startle response.  He was taking 
medication for his psychiatric problems.  He was married and 
lived with his wife and daughter.  His only activity was 
rabbit hunting.  On mental status examination, the veteran 
was fully oriented and his personal hygiene was good.  It was 
noted that he had panic feelings from time to time and 
intermittent depression.  He did not have a history of 
obsessive or ritualistic behavior.  PTSD was diagnosed; GAF 
was 65.  

VA outpatient records for October 2002 reveal complaints of 
continuing depression and more anxiety recently, as well as 
nightmares, flashbacks, social anxiety leading to avoidance 
of other people, and insomnia.  The veteran said that he 
started smoking again, after a three year absence, because of 
his nervousness.  On mental status examination, the veteran 
was oriented, depressed, irritable, and anxious.  There was 
no suicidal or homicidal ideation, and he showed some 
improvement in concentration compared to his last 
appointment.  The impression was PTSD/panic disorder.  GAF 
was 54-55.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Specific schedular criteria for rating PTSD

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  Effective November 7, 1996, 
before the veteran's claim was filed, VA's Rating Schedule, 
38 C.F.R. Part 4, was amended with regard to rating mental 
disorders, including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 
1996) [codified at 38 C.F.R. § 4.130].  Since the veteran's 
current claim is the continuation of a claim for service 
connection for PTSD that was not filed until April 1999, 
several years after the regulatory change occurred, only the 
current version of the schedular criteria is applicable to 
his claim.  

Under Diagnostic Code 9411 [post-traumatic stress disorder], 
the following levels of disability are included:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), for rating purposes].


Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 50 
percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2003) [post-traumatic stress 
disorder].  He essentially contends that his symptoms and 
resulting impairment are more severe than is contemplated by 
the currently assigned rating.

Preliminary matter - Mittleider considerations

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, a panic 
disorder has been diagnosed.  Although the veteran is not 
specifically service connected for a panic disorder, it has 
been sometimes noted in the records that the veteran's panic 
symptoms are part of his PTSD.  

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  Therefore, pursuant to Mittleider, the 
Board will consider all of the veteran's psychiatric symptoms 
as part of his service-connected PTSD.

Discussion

(i.) Schedular rating

The veteran is currently evaluated at the 50 percent level.  
The Board must accordingly determine whether the veteran's 
symptoms more nearly approximate the criteria for the 70 
percent level or higher.  If they do not, then a higher 
rating may not be awarded.

The veteran's PTSD, according to the medical evidence of 
record and his own statements, is productive of multiple 
symptoms, including nightmares, flashbacks, anxiety, 
depression, feelings of isolation, and significant sleep 
problems.  The veteran was taking medication for his PTSD 
symptoms, but it did not appear to help much.

In regard to social function, although the veteran is 
married, he avoids social gatherings and contact with other 
people outside of his family.  VA treatment and examination 
reports show the veteran to be afraid to go out much of the 
time; he has panic attacks when around other people.  It 
would appear, therefore, that the veteran has experienced 
significant social impairment, due primarily to his 
difficulties with mood disturbances.

Concerning industrial impairment, outpatient treatment 
records from July 1999 to October 2002 show continued 
problems with PTSD including symptoms such as flashbacks, 
panic attacks, depression, anxiety, hypervigilance, and 
insomnia.  The veteran has not worked since 1993.  GAF scores 
during outpatient treatment ranged from 51 to 60, indicative 
of moderate impairment.  Although the GAF score on VA 
examination in April 2002 was 65, it was 53-54 in December 
2001 and 54-55 in October 2002.  Consequently, the Board 
finds that the veteran's GAF score was primarily between 51 
and 60.

As discussed above, symptoms consistent with the assignment 
of a 70 percent disability rating include suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  It is clear that the veteran does not have 
all of these symptoms.  However, all of the symptoms are not 
required for a 70 percent rating to be assigned.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) [the specified 
factors for each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].

In addition to his significant problems with nightmares, 
flashbacks, and insomnia, the veteran has shown near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships.  
Accordingly, applying the benefit of the doubt rule which has 
been explained in detail above, the Board concludes that the 
veteran's service-connected PTSD approximates the overall 
criteria for the 70 percent level.  See 38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3.

The evidence does not show symptoms consistent with the 
assignment of a 100 percent rating, such as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  The record demonstrates that he is fully oriented, 
is coherent in his communications, has not been described as 
displaying grossly inappropriate behavior, does not have 
delusions or hallucinations, was noted to have good hygiene, 
and does not have memory loss for basic information.  The GAF 
scores, ranging as they do between 51 and 60 are hardly 
consistent with the kind of extreme pathology consistent with 
a 100 percent rating.  The veteran himself does not appear to 
contend that he has extremely severe symptoms of PTSD which 
would be consistent with those referred to in the rating 
schedule for the assignment of a 100 percent rating. A 
preponderance of the evidence is accordingly against the 
assignment of a 100 percent rating for the veteran's service-
connected PTSD.

In short, for the reasons stated above, the Board finds that 
a 70 percent rating for the veteran's PTSD is appropriate, 
but that a rating higher than 70 percent is not warranted by 
the evidence of record.

(ii.) Fenderson considerations

This case involves an appeal of an initially assigned 
disability rating.  In Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably since he filed his claim.  
In fact, he has not similar complaints since the initial post 
service medical evidence in July 1999.  Additionally, his GAF 
was 55 in July 1999 and 54-55 in October 2002.  Based on the 
record, the Board finds that a 70 percent disability rating 
properly be assigned for the entire period from April 19, 
1999.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence of record supports the 
assignment of a 70 percent disability rating for the 
veteran's PTSD.  The preponderance of the evidence is against 
a higher rating.  To the extent stated, the benefit sought on 
appeal is granted.


ORDER

Entitlement to a 70 percent disability rating for the 
veteran's PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



